Notice of Allowability 
I. Introduction
A)	Patent Undergoing Reissue
This Office action addresses reissue of U.S. Patent No. 9,345,057 (“057 Patent” or “patent under reissue”). The 057 Patent issued on May 17, 2016 and was titled, “METHOD AND TERMINAL FOR ESTABLISCHING A COMMUNITCATION CONNECTION.” 
The 057 Patent is based upon U.S. Application No. 14/690,701 (the ‘701 application or base application), filed April 20, 2015.
	
B)	Relevant Background   
1.	Ex Parte Quayle Action:  On September 17, 2021 the Office issued an Ex Parte Quayle Action (“July 2021 Quayle Action”). Claims 1-28 were deemed allowable except that the May 2021 Claims were objected to for not complying with MPEP§1453 (V), MPEP §714, 37CFR §1.121, 37 CFR 1.171, 37CFR §1.173.  The claims had improper markings. 
2.	Applicant Response: On September 17, 2021 the Office received an Applicant response (“Sept 2021 Applicant Response”). The response included, claims (“Sept 2021 Claims”); remarks (“Sept 2021 Remarks”).  Claims 1-28 were submitted.

II. Status of Claims 
	Claims 1-28 are pending and examined. Claims 1-28 are allowed. 

III. Acknowledgements
1.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired. Additionally, the Examiner finds that the file record indicates that the 3.5 year maintenance fee has posted.   
2.	Litigation Review: Based upon a review of statements in the Applicants Remarks, a USPTO Litigation Search, and an Examiner independent review of the file itself the Examiner finds that the 057 Patent is not involved in litigation. 
3.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, review of the file record, and a review of the USPTO PTAB processing system the Examiner cannot locate any concurrent post grant proceedings involving the 057 Patent.

IV. Claim Objections - Withdrawn
The objection to the claims set forth in the July 2021 Quayle Action are withdrawn.   The Examiner has reviewed the Sept 2021 Claims and finds that the claims comply with MPEP§1453 (V), MPEP §714, 37CFR §1.121, 37 CFR 1.171, 37CFR §1.173.  Accordingly the objection is withdrawn.  

V. Response to Remarks
	In the Sept 2021 Applicant Response, on page 19, the Applicant argues: 
Additionally, the Examiner indicates that some terms in the claims may invoke interpretation under 35 U.S.C. § 112, paragraph 6. See Ex Parte Quayle Action dated July 19, 2021, pp 46-47. The Applicant respectfully submits that this interpretation is improper and that the claims do not invoke interpretation under 35 U.S.C. § 112, paragraph 6. The Applicant respectfully submits that the claims should be given their broadest reasonable interpretation in light of and consistent one of ordinary skill in the art understands that "terminal" and "processor" are not limited to the specific examples described in the application and include any "terminal" and "processor." Accordingly, while the Applicant believes that the claims are allowable, the Applicant does not acquiesce that the patentability resides in any possible interpretation under 35 U.S.C. § 112, paragraph 6.

- Sept 2021 Applicant Response, p. 19, emphasis added.
The Examiner finds this argument not persuasive. The Examiner acknowledges that the Applicants use of the terms “terminal” and “processor” in the embodiments in the specification were not meant to represent any particular structure and could represent other structures.  However, the Examiner has reviewed the Applicant’s Sept 2021 Remarks and finds insufficient evidence that the Applicant has shown that the terms “terminal” and “processor,” as claimed within the functional phrases, represent structures having the associated functions.  Additionally the Examiner finds insufficient evidence that the Applicant has addressed the corresponding structures. Accordingly the Applicant has not provided sufficient argument and/or evidence to overcome the §112 ¶ 6 three prong analysis of the claims. 
Because the arguments in the Sept 2021 Applicant Response do not provide sufficient argument and/or evidence to overcome the §112 ¶ 6 three prong analysis, the Examiner finds the Applicants argument not persuasive.     

VI. Claim Interpretation
	The claim interpretation set forth in the July 2021 Quayle Action, pp. 8-47 is maintained and incorporated by reference. 

VII. Allowable Subject Matter
Claims 1-28 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Suumaki et al. (herein after Suumaki316)(US. 2011/0275316) and Suumaki et al. (herein after Suumaki231) (U.S. 2013/0036231) are exemplary references applied against the claims in the Jan 2021 Non Final Action, pp. 30-57.   
Regarding claims 1, 7, 10 and 16:  Suumaki316 in combination with Suumaki231 discloses a first terminal sending WI-FI Direct configuration Information to a second terminal via near filed communication and receiving WI-FI Direct configuration information of the second terminal via near field communication. 
However, Suumaki316 alone or in combination with Suumaki231 does teach the corresponding structures for Functional Phrases #1 to Functional Phrases #12 requiring the algorithm performing the steps based upon the information in the data structures recited in the corresponding structures of Functional Phrases #1 to #12.         
  Regarding claims 19, 20, 21, 24, 25, and 26:  Suumaki316 alone or in combination with Suumaki231 does teach a first terminal sending WI-FI Direct configuration Information to a second terminal via near filed communication and receiving WI-FI Direct configuration information of the second terminal via near field communication. 
However Suumaki316 alone or in combination with Suumaki231 does not teach the corresponding structures for Functional Phrases #13 to #30 requiring the algorithm and data structures in those corresponding structures.  
  Regarding dependent claims 2-6, 8-9, 11-15, 17-18, 22-23, and 27-28:  Claims 2-6, 8-9, 11-15, 17-18, 22-23, and 27-28 are allowed over the prior art based upon dependency on allowed independent claim recited above. 

VIII. Conclusion
	Claims 1-28 are allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

IX. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992   



Conferees:
                                                                                                                                                                               /COLIN M LAROSE/Primary Examiner, Art Unit 3992

 /ANDREW J. FISCHER/ Supervisory Patent Examiner, Art Unit 3992